Title: Enclosure: Robert Morris to John B. Church, 7 June 1795
From: Morris, Robert
To: Church, John B.



  New York Copy ⅌ Cleopatra
  John B. Church Esqre
  Dear Sir
  Phila June 7, 1795

You will receive herewith a Copy of my letter of the 28th ulto which with the Certificates for 750 Shares in the North American Land Company standing in your name upon the books of said Company was sent by the Ship William Penn Ca Josiah from this Port for London. She is a fine Ship and little doubt but she will arrive safe. I find that two letters, one from a certain Jonas Fauches (who is a Militia Lieutenant and keeps a tippling House in one of the Western Counties in the state of Georgia) to Joseph Fauchet the French Minister here, and the other from the said Minister to one of the Boards of the French Administration in Paris, have got into the English papers in Consequence of their being published in Paris. My name is most wickedly & falsely made use of by Mr Fauches & Mr Fauchet has given it the Sanction of his, which he now regrets much.
Upon receiving this Publication from Paris I wrote to Fauchet and have sent my Correspondence with him and ample certificates to prove the false hand asserted or insinuated by these two Characters so far as regards me or my Lands in Georgia, and I will now send Copies to be published in the English papers, seeing that the others have got there. This unprovoked and unexpected Attack will produce good instead of Evil as it affords an oppy of laying before the Public Proofs of the good quality of the Lands of the Certainty of Title, and of the Cautions I used previous to the purchase in regard to those points, which I could not otherwise have introduced into the public View. I will send these Papers by the next Conveyance to England for publication, the Copies are making out for that purpose and I think they will secure your Confidence in our plan which it certainly merits. I send this open to Colo Hamilton, who will forward it sealed to you.
I am Yrs

RM

P.S. added to the Copy 17 June I send enclosed my publication.

